Per Curiam. Robert Troutt, by one of his attorneys, William L. Wharton, filed a motion for a rule on the clerk and to stay mandate. William L. Wharton filed an affidavit admitting the record was tendered late due to a mistake on his part in figuring the due date. As stated in our per curiam of February 5,1979,265 Ark. 964, the mistake of an attorney in a criminal case is good cause when the attorney admits, by affidavit, that it was his mistake in figuring the due date. The motion to withdraw mandate is denied because the mandate has not been handed down. A copy of this opinion will be forwarded to the Committee on Professional Conduct.